In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 26, 2019


* * * * * * *                   *   *    *    *   *    *
KATHLEEN PURVIS,                                       *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 17-1343V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Decision on Damages; Table Injury;
AND HUMAN SERVICES,                                    *                 Influenza Vaccine; Guillain-Barré
                                                       *                 Syndrome (“GBS”).
                  Respondent.                          *
                                                       *
*    * *     *    *    *   *    *   *    *    *   *    *

Charles E. Floyd, Jr., Floyd & Floyd Attorneys at Law, Phenix City, AL, for petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for respondent
                                        DECISION ON DAMAGES1

       On September 27, 2017, Kathleen Purvis (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleged that she suffered
Guillain-Barré syndrome (“GBS”) as a result of receiving an influenza (“flu”) vaccination on
October 7, 2014. Petition (ECF No. 1) at Preamble.

        On November 9, 2018, respondent filed his report in accordance with Vaccine Rule 4(c),
in which respondent provided that petitioner’s claim was appropriate for compensation.
Respondent’s Report (“Resp. Rpt.”) (ECF No. 23) at 1. On March 14, 2019, the undersigned
issued a ruling that petitioner is entitled to compensation. Ruling on Entitlement (ECF No. 32).

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to 34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
        On March 25, 2019, respondent filed a Proffer on an award of compensation, which
indicates petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF
No. 33). I have reviewed the Proffer and do award damages in accord with it. The Proffer is
incorporated herein and made part of hereof as Appendix A. Based on the record as a whole, I
find that petitioner is entitled to an award as stated in the Proffer.

     Consistent with the terms of the Proffer, the undersigned awards the following in
compensation:

    (A) A lump sum payment of $150,565.00 ($150,000.00 representing compensation for
       pain and suffering and $565.00 representing compensation for past out-of-pocket
       medical expenses) in the form of a check payable to petitioner, Kathleen Purvis.

        This amount accounts for all elements of compensation under 42 U.S.C. §300aa-15(a).

       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision.3

        IT IS SO ORDERED.

                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*************************************
KATHLEEN PURVIS,                    *
                                    *
                  Petitioner,       *                         No. 17-1343V
                                    *                         SPECIAL MASTER
v.                                  *                         THOMAS GOWEN
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 9, 2018, respondent filed a Rule 4(c) Report, conceding that petitioner’s

claim meets the Table criteria for a claim of Guillain-Barré Syndrome following an influenza

vaccination. The Court issued a Ruling on Entitlement on March 14, 2019, finding petitioner

entitled to compensation under the Vaccine Act.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following, and requests that the Special Master’s decision and the Court’s judgment award:

       1. A lump sum payment of $150,000.00, which represents compensation for pain and
          suffering, see 42 U.S.C. § 300aa-15(a)(4); and

       2. A payment of $565.00, which represents compensation for past out-of-pocket medical
          expenses, see 42 U.S.C. § 300aa-15(a)(1).

       These amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
pain and suffering.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $150,565.00 in the

form of a check payable to petitioner. Petitioner agrees.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ DEBRA A. FILTEAU BEGLEY
                                                     DEBRA A. FILTEAU BEGLEY
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4181
Dated: March 22, 2019




                                                2